DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious maintaining, via control of the refrigerant circuit via a milk cooling controller and in absence of a first signal from the milking system and associated with a milk flow along the milk flow path from the milking system (6) towards the milk storage tank (8), a first predefined temperature range in a portion of the coolant circuit (18), the controller controlling the coolant circuit (18) to operate in a first mode where the circulation of the coolant is either stopped or decreased; receiving (54) at the controller the first signal from the milking system (6); responsive to the receiving (54) of the first signal, the controller automatically operates to control the coolant circuit (18) to operate in a second mode whereby the circulation of the coolant is either started or increased (56); leading (58) the milk flow through the milk cooling apparatus (2); sensing, via a sensor in communication with the controller, a temperature of the milk downstream of the milk cooling apparatus (2); and responsive to the sensed temperature of the milk downstream of the milk cooling apparatus (2), the controller automatically operates to control a speed of the milk flow along the milk flow 
The apparatus of independent claim 15 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a milk cooling apparatus (2) for cooling milk in a milking arrangement (4) equipped with a milk storage tank (8) and a milking system (6) for extracting milk from at least one animal, the milk cooling apparatus (2) comprising: a coolant circuit (18); a refrigerant circuit (20); a controller (22) configured to communicate with the milking system (6); and a sensor, in communication with the controller (22), configured to sense a temperature of the milk downstream of the milk cooling apparatus, wherein the coolant circuit (18) is configured for heat exchange between the milk and a coolant that circulates through the coolant circuit (18), wherein the refrigerant circuit (20) is configured for heat exchange between a refrigerant that circulates through the refrigerant circuit (20) and the coolant of the coolant circuit (18), and wherein the controller (22) is configured to: during absence of a first signal from the milking system (6) and associated with a commencement and an increase of a milk flow from the milking system (6) towards the milk storage tank (8), control the refrigerant circuit (20), to maintain a first predefined temperature range in a portion of the coolant circuit (18) and control the coolant circuit (18) to operate in a first mode where the circulation of the coolant is either stopped or decreased,  responsive to receiving the first signal from the milking system (6), control the coolant circuit (18) to operate in a second mode whereby the circulation of the coolant is either started or increased the in the coolant circuit (18), sense, via the sensor, a temperature of the milk downstream of the milk cooling apparatus (2), and in response to the temperature of the milk downstream of the milk cooling apparatus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DREW E BECKER/Primary Examiner, Art Unit 1792